Luke, J.
Alexander was convicted of violating the prohibition statute. A witness testified positively that he bought for a cash consideration a quantity of whisky from the defendant; and the jury, as they had a right to do, believed this evidence. The two special grounds of the motion for a new trial, which complain of the court’s rulings on admissibility of evidence, even if technically correct, show no error. The verdict was authorized by the evidence, and was approved by the court. The motion for a new trial was properly overruled..

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.